IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Mark Smith,
Petitioner(s),
Case Number: 1:18cv335
vs.
Judge Susan J. Dlott
Warden, Pickaway Correctional Institution,
Respondent(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on July 2, 2019 a Report and Recommendation (Doc. 11).
Subsequently, the petitioner filed objections to such Report and Recommendation (Doc. 16) and
the respondent filed a response to the objections (Doc. 17).

This case was originally assigned to Judge Barrett and the Court ADOPTED the Report
and Recommendation and terminated the case on July 18, 2019 (Doc. 12). Objections to the
Report and Recommendation were due on July 16, 2019 but the petitioner did not file any
objections by that date. However, on July 19, 2019, the petitioner filed a motion for an extension
of time to file objections to the report and recommendation. Judge Barrett granted the motion
and petitioner had until October 15, 2019 to file his objections.

The case was then reassigned to Judge McFarland on January 3, 2020 who then

reassigned the case for further proceedings and Judge Dlott was assigned the case on March 2,
2019.

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254
(Doc. 1) is DENIED with prejudice.

A certificate of appealability will not issue with respect to the claim alleged in the
petition, which was addressed on the merits. Since petitioner has not stated a “viable claim of
the denial of a constitutional right,” nor are the issues presented “adequately to deserve
encouragement to proceed further.” See Slack v. McDaniel, 529 U.S. 473, 475 (2000) (citing
Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). See also 28 U.S.C. §2253 (c); Fed. R.
App. P. 22(b).

With respect to an application by petitioner to proceed on appeal in forma pauperis, the
Court will certify pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order adopting the
Report and Recommendation will not be taken in “good faith.” Therefore, petitioner is DENIED
leave to appeal in forma pauperis upon a showing of financial necessity. See Fed. R. App. P.
24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6" Cir. 1997).

IT IS SO ORDERED.

Sips 9 htt)

Judge Susan J. Mott
United States District Court
